UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

 

State Automobile Mutual Insurance Company

 

Plaintiff
vs. Case No.: 1:19-cv-02736
Havtech, Inc., et al.
Defendant(s)
AFFIDAVIT OF SERVICE

 

I, Vincent Piazza, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons in a Civil Action, Complaint for Declaratory Judgment, Civil
Cover Sheet, and Disclosure of Corporate Interest in the above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 09/20/2019 at 2:13 PM, I served Kirlin Mechanical Services, LLC c/o The Corporation Trust, Incorporated, Resident
Agent with the Summons ina Civil Action, Complaint for Declaratory Judgment, Civil Cover Sheet, and Disclosure of Corporate
Interest at 2405 York Road, Suite 201, Lutherville Timonium, Maryland 21093 by serving Kaitlin McNew, Intake Specialist,
authorized to accept service.

Kaitlin McNew is described herein as:

Gender: Female Race/Skin: White Age: 35 Weight: 145 Height: 5'4" Hair: Brown Glasses: No

I declare under penalty of perjury that this information is true and correct.

 

A\x \ . a oe WS

Client Ref Number:Lippincott - State Auto/Havtech
Job #: 1567965

Executed On

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case 1:19-cv-02736-JMC Document 5-3 Filed 09/18/19 Page 1 of 2

AO 440 (Rev. 06/12} Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland

State Automobile Mutual Insurance Company
Plaintiffs)
Vv.
Havtech, inc., Washington Real Estate Investment
Trust, Kirlin Mid-Atlantic, LLC D/B/A Kirlin Mechanical
Services, & Kirlin Mechanical Services, LLC

Civil Action No. 1:19-cv-2736

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To! (Defendant's name and address) Kirlin Mechanical Services, LLC
Serve: The Corporation Trust, Incorporated
2405 York Road
Suite 201
Lutherville Timonium, MD 21093-2264

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Kelly Lippincott, Esq.

GORDON REES SCULLY MANSUKHANI
1101 King Street, Suite 520

Alexandria, VA 22314

Ifyou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

  

Date: 9/18/2019 eee
Deputy Clerk
